Citation Nr: 9922457	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-33 395 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of crush 
injury to right lower extremity.

4.  Entitlement to service connection for diabetes mellitus 
as secondary to pancreatitis.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1979 to August 
1981.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) in North Little Rock, Arkansas, 
determined that the veteran had not submitted well-grounded 
claims to reopen claims for service connection for 
pancreatitis, a back disorder, and residuals of crush injury 
to right lower extremity, and denied the claim for service 
connection for diabetes mellitus.  In a July 1997 decision, 
the Board determined that the veteran had submitted new and 
material evidence to reopen the claims for service connection 
for pancreatitis, a back disorder, and residuals of crush 
injury to the right lower extremity.  The Board remanded such 
issues, as well as the issue of entitlement to service 
connection for diabetes mellitus to the RO for further 
development.  The case was subsequently transferred to the RO 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's current disability from pancreatitis is not 
related to any disease or injury he incurred during his 
active military service.

2.  The veteran's current disability from a low back disorder 
is not related to any disease or injury he incurred during 
his active military service.

3.  The veteran does not have current disability associated 
with any disorder of the right lower extremity which is 
related to the crush injury he sustained during his active 
military service.

4.  The veteran did not incur diabetes mellitus during his 
active military service, nor is his diabetes mellitus 
proximately due to or the result of a service connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for pancreatitis.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  Service connection is not warranted for a low back 
disorder diagnosed as degenerative disk disease.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Service connection is not warranted for residuals of a 
crush injury to the right lower extremity.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  Service connection is not warranted for diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
low back disorder, a right leg disorder and pancreatitis as a 
result of crush injuries he sustained during his active 
military service.  He also contends that his current diabetes 
mellitus is proximately due to and the result of the 
pancreatitis that resulted from the in-service injury.  The 
Board finds that the veteran's claims are well grounded, as 
the record contains some evidence that he has current 
disability from pancreatis, a low back disorder, and a right 
leg disorder which are related to injuries he sustained 
during his active service.  Further, the record contains some 
medical evidence which indicates that the veteran's diabetes 
mellitus resulted from pancreatitis.  The RO has assisted the 
veteran in all necessary matters, including seeking and 
securing all possible treatment records.  The Board is 
satisfied that all relevant facts that may be developed have 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1110, 1112, 
and 1137 provide that where a veteran has served 90 days or 
more during a period of war or after December 31, 1946, and 
develops diabetes mellitus to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

I.  Service Connection for Pancreatitis, Low Back, and Right 
Leg Disorders

Service medical records show that in May 1980 the veteran 
sustained injuries while hooking a trailer to a truck.  He 
reported that he was pinned between the two vehicles.  He 
complained of pain in the right leg and right inguinal area.  
He was examined at a field station and seen in an emergency 
room the following day.  The veteran was hospitalized for 
symptomatic treatment, with an admitting diagnosis of 
contusion of the right thigh and buttock.  When discharged 
four days later, the discharge diagnosis was contusion of the 
right thigh.  During the remainder of his service, the 
veteran received occasional treatment for complaints of pain 
in his right leg.  X-rays taken in August 1980 showed no 
fracture or other abnormality in the right lower extremity.  
In a medical history given at the time of examination in 
December 1980, the veteran reported having right leg pain 
since the May 1980 injury.  He also reported having low back 
pain on the right.  An examiner indicated that the veteran's 
spine and other musculoskeletal systems were clinically 
normal.

In April 1981 he was admitted to a hospital for a complete 
workup for complaints of abdominal pain.  Ultrasound 
examination of the gall bladder and pancreas were within 
normal limits.  All laboratory analyses were also within 
normal limits.  A urinalysis report contains a reference to 
questionable pancreatitis.  A referral for an upper 
gastrointestinal series listed a provisional diagnosis of 
pancreatitis.  However, an ultrasound examination of the 
pancreas was within normal limits.  The discharge diagnosis 
was abdominal pain of unknown etiology.  During follow-up 
treatment in July 1981 the veteran had continued complaints 
of right upper quadrant symptoms, with radiation of pain to 
the back.  Examination of the abdomen was negative except for 
mild epigastric and right upper quadrant tenderness.  The 
examiner noted an impression of post-pancreatitis syndrome 
and rule out chronic pancreatitis.

In November 1981, VA medical examiners found no indication 
that the veteran had current disability from pancreatitis, a 
back injury, or a right leg injury.  A neurological 
examination revealed no abnormalities.  An examination of his 
lower extremities was normal.  Calf size was equal.  The knee 
and ankle had full range of motion.  X-rays of the right 
knee, leg, and ankle were normal.  The examiner noted the 
veteran's history of a crush injury but reported that, from a 
functional standpoint, the injury had resolved.

During the January 1992 VA examination, the veteran gave a 
history of injuring his right knee while in service.  He did 
not report having a back injury in service.  Rather, he 
attributed back pain to his right knee symptoms.  He reported 
that he had mild knee pain from walking.  The reported 
diagnoses included status post right knee injury and chronic 
lumbosacral strain.  A neurological examination was normal.  
X-rays of the right knee and lumbar spine were also normal.  
The examiner commented that he could see no evidence of a 
serious disability of the knee or back that would prohibit 
the veteran from being employed in a gainful occupation.

While hospitalized in October 1992, the veteran complained of 
thoracic and low back pain.  X-rays of the lumbosacral spine 
revealed no pathology.  However, the veteran was started on 
Motrin for relief of musculoskeletal back pain and reported 
significant relief after beginning Motrin therapy.  

During the April 1994 VA examination, the veteran reported 
having injured his back and right leg in the May 1980 
accident in which he was pinned between a truck and a 
trailer.  He told the examiner he had been hospitalized for 
40 days in 1980 after sustaining blunt injury to his abdomen.  
He also told the examiner that, based on blood enzymes, he 
had an episode of pancreatitis, which gradually cleared.  The 
veteran denied a recurrence of pancreatitis.  He reported 
temporary loss of feeling in the right leg, and complained 
that prolonged walking or standing caused pain and swelling 
in his knees.  He also reported constant low back pain with 
occasional radiation of pain down his right leg.  Upon 
examination, the diagnoses included crush injury to abdomen 
with resultant pancreatitis, treated and improved; residuals 
of injury to the lumbar spine; and residuals of injuries to 
both knees and both ankles.

In May 1995, the veteran sought VA outpatient treatment for 
back pain in the area of the lumbosacral spine lasting three 
days.  An examination revealed tense paravertebral muscle 
spasm.  Spine motion in all directions caused pain.  The 
diagnosis was muscle spasm.  When interviewed by a social 
worker later in May, the veteran reported that he hurt his 
back three weeks before while working.  The veteran was seen 
in July 1996 with complaints of low back pain.  The 
impression was rule out disc herniation and spinal stenosis.  
When seen by an orthopedist in September 1996, the veteran 
gave of history of lifting a heavy object.  The impression 
was low back pain of unknown etiology.

Treatment notes indicate that during a VA hospitalization in 
August 1997, the veteran reported that he had "popped" his 
back while at work lifting furniture.

The veteran continued to have complaints of low back pain.  
Treatment notes dated in October 1997 from a private 
physician indicate that the veteran reported that he hurt his 
back at work while unloading a sleeper sofa.  The physician 
reported a diagnosis of lumbar strain with sciatica, rule out 
herniated disc.  Notes dated in December 1997 indicate that a 
magnetic resonance imaging (MRI) revealed a broad based disk 
bulge at the level of the intervertebral space of the fourth 
and fifth vertebrae (L4-5).  Notes dated in April 1998 also 
identified a disk bulge at L3-4.

The veteran was hospitalized again in December 1997.  Two 
days earlier, he had had a sudden onset of abdominal pain 
that radiated to his back.  It was a generalized pain with 
associated vomiting.  A hospital report contains diagnoses of 
acute alcoholic pancreatitis, hypertension, diabetes 
mellitus, chronic back pain, and chronic alcoholic liver 
disease.

During a VA examination in May 1998, the veteran told the 
examiner that his pancreas was crushed when he was caught 
between a truck and a trailer in 1981.  Based on the history, 
an examination, and laboratory results, the examiner reported 
a diagnosis of pancreatitis probably related to alcohol use.

The veteran was also examined in May 1998 by a VA 
orthopedist.  The examiner noted that review of the claims 
file showed that there had been no residual to the crush 
injuries that the veteran sustained in 1980.  The examiner 
reported that the most significant history was the back 
injury the veteran sustained in July 1997 while unloading a 
sleeper sofa from a truck.  The examiner reported a diagnosis 
of degenerative disk disease of the lumbar spine.  In his 
opinion, the veteran's current symptoms were consistent with 
ruptured disk and were more related to his most recent injury 
than to the in-service injury in 1980.

In the absence of evidence that the veteran has the expertise 
to render opinions about the etiology of his pancreatitis, 
low back pain, and right leg pain, his assertions that the 
related disorders were caused by the injuries he sustained in 
service are afforded no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only competent 
evidence contained in the claims folder that tends to support 
the proposition that the claimed disorders are service 
connected is the report of the April 1994 VA examination.  
The examiner's diagnosis indicates that the veteran had an 
episode of pancreatitis in service, which was treated and 
improved.  The other reported diagnoses seem to imply that 
the examiner believed that the veteran had residuals of 
injuries to his low back and lower extremities.

However, the preponderance of the evidence in the claims 
folder indicates that the veteran's current disability from 
pancreatitis is from an intervening cause.  The discharge 
diagnoses after the veteran's December 1997 hospitalization 
included acute alcoholic pancreatitis.  The VA examiner who 
conducted the May 1998 examination also indicated his opinion 
that the veteran's pancreatitis was related to alcohol use.  
It is noteworthy that the examiner who conducted the November 
1981 VA examination reported that while the veteran was 
hospitalized, he underwent "just about every test 
conceivable for abdominal pain," yet there was no specific 
final diagnosis.  It appears from the service medical records 
that the only diagnosis of pancreatitis was a provisional 
one.  Ultimately, after a thorough work up, the diagnosis was 
abdominal pain of unknown etiology.  Base on a review of the 
entire record, the Board finds that the veteran's current 
disability from pancreatitis is not related to any disease or 
injury he incurred during his active military service.  
Therefore, service connection is not warranted for 
pancreatitis.

As for the claim of service connection for a back injury, 
service medical records do not show such an injury.  Rather, 
a hospital summary contains a discharge diagnosis of 
contusion of the right thigh.  Subsequently dated records of 
physical therapy indicate that the focus of attention was on 
the veteran's right leg rather than his back.  No back 
disorder was identified when the veteran underwent a VA 
orthopedic examination within several months of his 
separation from service.  Clinical findings indicative of a 
back disorder were not made until many years after the 
veteran's separation from service and after intervening 
injuries.  After reviewing entire claims folder, the examiner 
who conducted the most recent VA examination concluded that 
the veteran's current back complaints are related to a back 
injury he sustained in July 1997.  The Board finds that the 
veteran's current disability from a low back disorder is not 
related to any disease or injury he incurred during his 
active military service.  The Board concludes that service 
connection is not warranted for a low back disorder.

Regarding the claim for residuals of a crush injury to the 
right leg, there is some evidence in the claims folder that 
the veteran has current disability.  The April 1994 report of 
VA examination implies that the veteran has such disability.  
However, based on the lack of objective findings contained in 
that report, it must be assumed that the diagnosis was based 
largely on the history and subjective complaints provided by 
the veteran.  The only reported abnormal objective finding 
was crepitus with movement of the knees.  During the most 
recent VA examination, the examiner noted the veteran's 
complaints of radiating pain to his right leg, and catching 
and give away in his right knee.  However, the veteran's 
symptoms were attributed to his degenerative disk disease 
rather than residuals of the crush injury to his right leg.  
X-rays of the right leg have consistent shown no abnormality.  
The Board finds that the veteran does not have current 
disability associated with any disorder of the right lower 
extremity which is related to the in-service crush injury.  
Therefore, the Board concludes that service connection is not 
warranted for residuals of crush injury to the right lower 
extremity.

II.  Service Connection for Diabetes Mellitus

The veteran does not contend that he incurred diabetes 
mellitus during his active military service.  Rather, he 
contends that the endocrine disorder is proximately due to or 
the result of his pancreatitis.  The record does contain 
medical evidence that the veteran has current disability from 
diabetes mellitus and that diabetes mellitus is related to 
pancreatitis, as indicated in the report of the April 1994 VA 
examination.  However, as the Board has determined that the 
veteran's current disability from pancreatitis is not related 
to any disease or injury he incurred during his active 
military service, secondary service connection cannot be 
granted for diabetes mellitus.


ORDER

Service connection for pancreatitis, a low back disorder 
diagnosed as degenerative disk disease, residuals of crush 
injury to the right lower extremity, and diabetes mellitus is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

